Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 21, 2019

                                    No. 04-19-00597-CV

         IN THE INTEREST OF J.J.H., R.J.H., J.D.H., AND A.J.H., CHILDREN

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00902
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant’s third motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before November 25, 2019. No further extensions will be granted
absent extenuating circumstances.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court